Title: To James Madison from Thomson Mason, 26 April 1808
From: Mason, Thomson
To: Madison, James



Fairfax County Virginia Apl: 26th: 1808.

Doctor James H. Blake has resided in Fairfax County in this State for about eight years past, during which time I have been intimately acquainted with him, and take pleasure in stating that I consider him a Man of Integrity and much Merit.  With respect to his political character, he has been throughout my acquaintance with him a firm and decided Republican and a zealous Advocate of the Measures of the present Administration.  He has been three times elected to the Legislature of Virginia by the Republicans of Fairfax County, where he gave general satisfaction to his Constituents.

Thomson Mason

